DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose Gutman on 29 June 2021.

The application has been amended as follows: 
Currently Amended)	An information processing system capable of analyzing airflow related health of a person, the information processing system comprising:
	a microphone circuit of the information processing system for capturing audio signals from an ambient environment in a vicinity of the information processing system and converting the audio signals to electronic audio signals;
	audio conditioning and processing circuitry, coupled with the microphone circuit and a processor of the information processing system, comprising analog-to-digital conversion circuits for converting the electronic audio signals to digitized audio signals, the digitized audio signals representative of the captured audio signals comprising at least one audio sample of a person’s verbal communication while the person is using the information processing system at a geographic location;
	memory for storing the digitized audio signals; 
	non-volatile memory for storing data and computer instructions;
a GPS receiver for obtaining geographic information associated with the geographic location of the information processing system;
	a pulmonary health monitor, communicatively coupled with the non-volatile memory;
	a 
	a 
	a 
	the processor being communicatively coupled with the memory, the non-volatile memory, the GPS receiver, and the pulmonary health monitor, and wherein the processor, responsive to executing computer instructions, performs operations comprising:
		capturing, with the microphone circuit and the audio conditioning and processing circuitry, digitized audio signals representative of the captured at least one audio sample of the person’s verbal communication while the person is using the information processing system at a geographic location;
		storing in the memory the captured digitized audio signals;
		obtaining, with the GPS receiver, geographic information indicative of the geographic location of the information processing system while capturing the digitized audio 
		querying at least an additional source of information, that is external to the information processing system, and as a result of the querying, receiving additional information, the received additional information being related to the geographic information;
		extracting contours of audio amplitude change from the digitized audio signals representative of the captured at least one audio sample of the person’s verbal communication, the contours of amplitude change corresponding to changes in an airflow profile of the person, the airflow profile of the person being stored in at least one of the 
		correlating the contours of audio amplitude change with at least one of data stored in the person 
		determining, based at least on the additional information and the correlating of the contours of audio amplitude change, whether the contours of audio amplitude change result from at least one local environmental factor related to the geographic information, and wherein the receiving additional information comprises receiving crowd sourced information received by the information processing system exchanging anonymous data with peer information processing systems, the received crowd sourced information comprising identification of at least one geographic location where an airflow disease trigger has been detected by an information processing system of another person and that detrimentally has affected airflow related health of the another person at the at least one geographic location; and
		continuously providing to the person, via a user interface of the information processing system, performance reports related to the person’s airflow health while using the information processing system, the performance reports being based on at least one of:
person 
	the crowd sourced information.

Claim 12.	(Currently Amended)	The information processing system of claim 11, 
	producing a report, based at least on the correlating and on the determining, of the airflow related health of the person; and
	presenting the report via the user 

Claim 13.	(Currently Amended)	The information processing system of claim 12, wherein the user 

Claim 16.	(Currently Amended)	The information processing system of claim 15, 
	presenting, based on the correlating and determining, the report via the user 

Claim 17.	(Currently Amended)	The information processing system of claim 11, further comprising a wireless transceiver, communicatively coupled with the processor, and wherein the obtaining the geographic information 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 11-18, including, inter-alia, analyzing a person’s airflow health by capturing at least one audio sample of the person's verbal communication with a microphone circuit while the person is using an information processing system at a geographic location; obtaining geographic information of the location of the system while capturing the sample and associating signals representative of the sample with the geographic information; querying an additional external source of information and receiving additional information related to the geographic information including crowd sourced information comprising identification of at least one geographic location where an airflow disease trigger has been detected associated with another person and which detrimentally affected that person’s airflow related health at that location; extracting contours of audio amplitude change from the verbal communication within the sample corresponding to changes in the person’s airflow profile, the airflow profile being stored in a speech characteristics model or current pulmonary health profile and correlating the amplitude change contours with data stored in the speech characteristics model or current pulmonary health profile that includes information associated with episodes typical of airflow related health problems of the person; determining whether the amplitude change contours result from a local environmental factor related to the geographic information using the 
Heinonen teaches monitoring airflow related health by analyzing audio samples including verbal communication, as discussed in prior Office Actions, but does not disclose using crowd sourced information tied to the person’s geographic information to inform the analysis of the airflow related health. Shieh teaches using geographic information to inform analysis of airflow related health, as discussed in prior Office Actions, but does not disclose using crowd sourced data as part of that information, particularly crowd sourced data including airflow issues experienced by other persons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner notes that the amendments to the claims have resolved previous 112 issues and have also overcome 101 because the invention as claimed is not a mental process and, in many ways, is analogous to SiRF Tech due to the particular interactions between sensors and locations of sensing and data which is particularly tied to location of sensing, as well as the continuous performance of analysis beyond what can be performed in the human mind. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791